Citation Nr: 0102806	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post nerve 
entrapment of the ilio-inguinal nerve, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to June 
1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1999 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO), which assigned a schedular 10 percent evaluation 
for status post nerve entrapment of the ilio-inguinal nerve, 
effective in December 1997, the date of receipt of the 
veteran's claim for increased rating.  The veteran timely 
appealed this determination to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals symptoms associated with the veteran's status 
post nerve entrapment of the ilio-inguinal nerve consist of 
decreased sensation in the upper medial aspect of the right 
thigh; subjective complaints of swelling and tenderness in 
the right testicular and scrotal areas and numbness near the 
femoral area; and complaints of pain that is, at times, 
severe.  

3.  The veteran is currently receiving the maximum schedular 
disability rating for impairment of the ilio-inguinal nerve, 
and there is no showing that his disability involves such an 
unusual or exceptional disability picture as to warrant 
evaluation on an extra-schedular basis.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post nerve entrapment of the ilio-inguinal nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.123, 4.124, 
4.124a, Diagnostic Codes 8530, 8630, 8730 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The history of the veteran's status post nerve entrapment of 
the ilio-inguinal nerve may be briefly described.  In a 
rating action dated in November 1990, the RO granted service 
connection for postoperative nerve entrapment of the ilio-
inguinal nerve with anesthesia of the right lower quadrant, 
following a review of the evidence then of record, including 
the service medical records and the report of a Department of 
Veterans Affairs (VA) examination conducted in August 1990.  
A schedular 10 percent evaluation was assigned for that 
disability effective from June 8, 1990.  By a rating action 
dated in November 1992, the RO reduced the evaluation 
assigned for the veteran's status post nerve entrapment of 
the ilio-inguinal nerve with anesthesia of the right lower 
quadrant to noncompensable, effective from February 1, 1993.  
The noncompensable evaluations remained in effect for many 
years until the veteran's current claim.

In December 1997, the veteran filed a claim for an increased 
rating on the basis that his disability had increased in 
severity.

VA outpatient treatment records dated between 1996 and 1997 
include references to status post nerve entrapment of the 
ilio-inguinal nerve.  In May 1996, the veteran was seen for 
various complaints, to include right leg pain of 
approximately 4 years duration, swollen right testicle, 
numbness in the anterior thigh of the right leg, and giving 
way of right leg with pain in anterior thigh.  According to 
outpatient treatment records dated in October 1996 and 
November 1996, the veteran was seen for a follow-up 
evaluation of chronic right groin pain.  A March 1997 
outpatient treatment record reflects that the veteran was 
seen for a follow-up evaluation of pain management.  In 
December 1997, the veteran was seen for a follow-up 
evaluation of right groin pain.  At that time, the veteran 
reported that his medications for groin pain had not been 
helpful.  He also reported he had difficulty with work, 
especially with standing, carrying and numbness of the right 
leg.  The diagnosis was intractable ilioinguinal neuralgia 
post right inguinal hernia repair.

The veteran underwent a VA (fee basis) examination in 
September 1998.  At that time, the veteran stated that he had 
bilateral hernias, which were operated on two occasions on 
both the right and left hernias.  He mentioned that the nerve 
was entrapped, and he suffered from some infection.  He said 
that he continues to have swelling and pain.  He indicated 
that he underwent a total of seven surgeries for this 
problem.  He commented that he was told that the 
iliohypogastric nerve was cut, and that he has not been able 
to fix the problem, although he has been to many specialists.  
He reported complaints of right testicle and scrotal pain 
with occasional swelling and numbness near the femoral area.  
He stated that this problem has begun to affect him 
psychologically because he has undergone so many problems and 
nothing can be done about the swelling and pain.  He said 
that the pain sometimes was unbearable in the right testicle.  
On genitourinary examination, there was no evidence of any 
masses, inguinal hernia, tenderness or swelling in the right 
and left scrotum.  The examiner diagnosed status post right 
inguinal hernia and left inguinal hernia and normal 
examination of the right testicle.  The examiner noted that, 
although there was no evidence of any current hernia, the 
veteran continues to have neuralgia pain and loss of touch 
sensation in the upper medial thigh related to injury to 
ilioinguinal nerve.

In summary, the examiner noted that the veteran has undergone 
multiple surgeries for testicular and scrotal pain.  The 
examiner expressed that it appeared that the veteran will 
continue to have these pain and would benefits from some 
chronic pain management for this condition, but that his 
working limitation was also increased due to back pain.  The 
examiner stated that the veteran was stable on the day of 
this examination, but that he appeared fairly upset because 
of the outcome of the inguinal hernia surgeries.

As noted earlier, by a rating action dated in March 1999, the 
RO, assigned a schedular 10 percent evaluation for status 
post nerve entrapment of the ilio-inguinal nerve, effective 
in December 1997.

II.  Analysis

The veteran and his representative contend, in substance, 
that an increased evaluation for the veteran's service-
connected status post nerve entrapment of the ilio-inguinal 
nerve, currently evaluated as 10 percent disabling, is 
warranted.

As a preliminary matter, the Board is satisfied that all 
reasonable efforts have been expended to develop the facts in 
regard to this claim.  All available records have been added 
to the claims file, and the veteran was provided with a VA 
examination.  No further assistance to the veteran is 
required to satisfy the VA's duty to assist him in the 
development of this claim as mandated by law.  Initially, the 
Board finds that VA's duty to assist the appellant in 
developing all evidence pertinent to the claim has been met.  
In this regard, the Board notes that the veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
Further, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready for appellate 
review.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's status post nerve entrapment of the ilio-
inguinal nerve is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8530 (2000).  The 
RO also has considered Diagnostic Codes 8630 and 8730 in 
evaluating the veteran's disability.  The Board notes that 
the veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for impairment of the 
ilioinguinal nerve.  Diagnostic Code 8530 provides a zero 
percent disability rating for mild or moderate paralysis of 
the ilioinguinal nerve and a 10 percent disability rating for 
severe to complete paralysis of the ilioinguinal nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8530 (2000).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diseases of the Peripheral Nerves (2000).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2000).  Diagnostic Code 8730 refers to neuralgia involving 
the ilioinguinal nerve.  Neuralgia is characterized by dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale 
provided for injury of the nerve involved, with a maximum 
equal to moderate, incomplete, paralysis. 38 C.F.R. § 4.124 
(2000).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  In this case, the veteran's 
entrapment of the ilio-inguinal nerve from the various 
bilateral hernia surgeries has resulted in decreased 
sensation in the upper medial aspect of the right thigh; 
subjective complaints of swelling and tenderness in the right 
testicular and scrotal areas and numbness near the femoral 
area; and pain that is, at times, severe.  This 
symptomatology has been assigned the maximum schedular rating 
of 10 percent.  Regardless of whether the veteran's symptoms 
are classified as paralysis of the ilioinguinal nerve, or 
neuritis or neuralgia of the ilioinguinal nerve, the maximum 
available schedular rating is 10 percent, and there is no 
other potentially applicable diagnostic code under which to 
evaluate the veteran's claim.  The 10 percent disability 
rating currently assigned encompasses a level of compensation 
for persistent symptoms due to disorders of the ilioinguinal 
nerve and for any impairment in earning capacity due to the 
residual symptoms.  As there is no basis for assignment of a 
higher schedular evaluation for the veteran's disability, a 
schedular evaluation in excess of the currently assigned 10 
percent rating may not be assigned.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8530, 8630, 8730 (2000).  

Furthermore, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).  There 
is no showing that the veteran's status post nerve entrapment 
of the ilio-inguinal nerve has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the veteran's claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for status post nerve 
entrapment of the ilio-inguinal nerve is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

